Case 1:06-cr-00099-SPW Document 304 Filed 06/22/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT F] LE r)
FOR THE DISTRICT OF MONTANA 5 Hee

BILLINGS DIVISION JUN 2 2 2020

Clerk, US District Court
District Of Montana

UNITED STATES OF AMERICA, Billings
CR 06-99-BLG-SPW-2

Plaintiff,
V8. ORDER
BUDDY SHAW, JR.,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion to Vacate and Reset Revocation
Hearing (Doc. 303), and for good cause being shown,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation of
Supervised Release currently scheduled for Thursday, August 6, 2020 at 10:30
a.m., is VACATED.

IT IS FURTHER ORDERED that the Revocation Hearing is reset to
commence on Tuesday, July 7, 2020 at 2:30 p.m.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this £2 Ans of June, 2020.

Jecwerit indie.

“SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
